IN THE SUPREME COURT OF THE STATE OF DELAWARE

    NORRIS P. ARTURO,1                      §      No. 186, 2020
                                            §
         Respondent Below,                  §
         Appellant,                         §      Court Below—Family Court
                                            §      of the State of Delaware
         v.                                 §
                                            §      File No. CS16-01729
    BETHANY E. GOLD,                        §      Petition No. 19-09154
                                            §
         Petitioner Below,                  §
         Appellee.                          §

                               Submitted: December 18, 2020
                                Decided: February 17, 2021
                               Corrected: February 19, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                         ORDER

          Upon consideration of the opening brief and the record on appeal, it appears

to the Court that:

         (1)    In April 2016, the appellee (the “Mother”) and the appellant (the

“Guardian”) executed a consent agreement that awarded guardianship of the

Mother’s son (the “Child”) to the Guardian.            The Family Court entered that

agreement as an order of the court in May 2016. In March 2019, the Mother filed a

petition to rescind guardianship. After further proceedings, including an evidentiary



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
hearing and an interview with the Child, the Family Court entered an order

rescinding the guardianship and granting sole custody and residential placement of

the Child to the Mother. The Guardian has appealed. For the reasons discussed

below, we affirm.

      (2)    The record reflects that the Mother and the Guardian began a

relationship in late 2013, when the Child was an infant. In approximately March or

April of 2014, they began living in the home of the Guardian’s parents. The Mother

and the Guardian had a child together, who was born in September 2014; that child

is not a subject of these proceedings.

      (3)    The Mother and the Guardian separated in early 2016, and the Mother

moved into her great grandmother’s home. The Mother testified that she did not

bring the children to live with her at that time because her great grandmother had

dementia and the home was not suitable for children. Instead, the children lived with

the Guardian, and the Mother visited with and provided care for them at the

Guardian’s parents’ home. The parties agreed to the guardianship order because the

Guardian was a father figure to the Child and so that the Guardian could make

educational and medical decisions on the Child’s behalf while the Child was living

with him and his parents. The guardianship order provided that the Mother would

have visitation with the Child “as the parties mutually agree.”




                                          2
      (4)    In 2017, the Mother moved into her grandfather’s home, where the

children had their own bedroom and beds. The Child had overnight visits with the

Mother every Tuesday and every other weekend. The Mother and her fiancé, who

have a child together, moved into a home in November 2017, where they continued

to reside at the time of the guardianship rescission hearing. The Tuesday night and

weekend visitations continued.

      (5)    The Child has been diagnosed with attention deficit hyperactivity

disorder and a reactive attachment disorder and has been evaluated for other possible

behavioral or mental health diagnoses.        The Guardian has arranged extensive

counseling and treatment for the Child and ensures that he takes his prescribed

medication. Several mental or behavioral health professionals who have worked

with or are familiar with the Child testified at the hearing. Their testimony suggested

that the Mother had had minimal involvement in the Child’s mental and behavioral

health care at the time of the hearing. The professional who had most recently been

working with the Child indicated that it would not be detrimental to the Child to live

with the Mother if she provided the same structure and stability that the Guardian

had provided.

      (6)    The guardianship statute establishes the standard by which the Family

Court determines whether a guardianship will be rescinded. Title 13, Section

2332(c) of the Delaware Code provides:


                                          3
      [A]n order of guardianship may be rescinded upon a judicial
      determination that petitioner has made a preliminary showing the
      guardianship is no longer necessary for the reason(s) it was established,
      unless:

            (1) The Court finds that the guardian has established, by a
                preponderance of the evidence, that the child will be
                dependent, neglected, and/or abused in the care of the
                parent or parents seeking rescission; or

            (2) The Court finds that the guardian has established, by clear
                and convincing evidence, that the child will suffer physical
                or emotional harm if the guardianship is terminated.2

      (7)      Applying the statutory standard, the Family Court found that the

Mother made the preliminary showing that the guardianship was no longer necessary

by establishing the following: (i) she has obtained suitable housing; (ii) the Child

has been spending every other weekend and every Tuesday night with the Mother at

her home; (iii) the Mother is able and willing to care for the Child full-time and to

make medical decisions on the Child’s behalf; and (iv) although the Mother may not

have been as involved in the Child’s schooling and therapy as the Guardian, she did


2
  13 Del. C. § 2332(c). That statute was enacted after this Court’s decision in Tourison v.
Pepper, 51 A.3d 470 (Del. 2012), which held that:
        Parental rights are fundamental liberties, protected by the State and Federal
        Constitutions. Fit parents, therefore, are entitled to a presumption that
        returning their children to their care and custody is in the children’s best
        interests. We hold that the guardianship must be terminated at the request of
        a fit parent unless the guardian proves, by clear and convincing evidence,
        that the children will suffer physical or emotional harm if the guardianship is
        terminated. The Family Court found that appellant’s child would not be
        dependent or neglected if returned to her custody. Thus, appellant is a fit
        parent.
Id. at 471-72.
                                             4
not abandon the Child.3 The court also found that the Guardian had not established

that the Child would be dependent, neglected, or abused in the Mother’s care, as

those terms are defined in 10 Del. C. § 901, or that he would suffer physical or

emotional harm if the guardianship were rescinded. The court acknowledged the

care that the Guardian had provided for the Child and the relationship that had

formed between them, but also recognized that the Mother, as the Child’s biological

parent, has a fundamental right to care for the Child if she is able to do so.4 The

court therefore granted the Mother’s petition to rescind the guardianship and

awarded sole custody to the Mother.




3
  The Guardian suggested that the guardianship order was necessary because the Mother
abandoned the Child. The Family Court rejected that conclusion, and we find that there
was sufficient evidence in the record to support the Family Court’s determination. The
record reflects that the Mother remained involved in the Child’s life and care, and the
Mother is entitled to a presumption that she consented to the guardianship with the Child’s
best interests in mind. Cf. In re D.I.S., 249 P.3d 775, 783 (Colo. 2011) (“An important
characteristic of a guardianship by parental consent is that parents have exercised their
fundamental right to place their child in the custody of another for purposes of furthering
the child’s best interests. Failure to accord fit parents a presumption in favor of their
decision to terminate a guardianship established by parental consent would penalize their
initial decision to establish the guardianship and deter parents from invoking the
guardianship laws as a means to care for the child while they address significant problems
that could impair the parent-child relationship or the child’s development.” (quoted in
Tourison, 51 A.3d at 473) (citation omitted)).
4
  See Tourison, 51 A.3d at 473 (“This Court has noted that parental rights are fundamental
liberties which the law has traditionally recognized and afforded constitutional protections.
In Troxel v. Granville, [530 U.S. 57, 66 (2000)], the United States Supreme Court, likewise,
affirmed that parents have a fundamental right, protected by the Fourteenth Amendment,
‘to make decisions concerning the care, custody, and control of their children.’” (internal
quotation and alteration omitted)).
                                             5
      (8)    On appeal, this Court reviews the Family Court’s factual and legal

determinations as well as its inferences and deductions.5 We will not disturb the

Family Court’s rulings on appeal if the court’s findings of fact are sufficiently

supported by the record and its explanations, deductions, and inferences are the

product of an orderly and logical reasoning process.6 We review legal rulings de

novo.7 If the Family Court correctly applied the law, then our standard of review is

abuse of discretion.8 On issues of witness credibility, we will not substitute our

judgment for that of the trier of fact.9

      (9)    After careful consideration of the Guardian’s position and the record on

appeal, we conclude that the judgment of the Family Court should be affirmed on

the basis of the Family Court’s order dated May 26, 2020. The Family Court applied

the correct legal standard for rescission of a guardianship, and its findings of fact are

sufficiently supported by the record.

      (10) The Guardian argues that the Family Court erred by finding that “[the

Guardian] failed to make a preliminary showing that the minor child will be

dependent, neglected or abused in Mother’s care.”10 That argument misstates the


5
  Long v. Div. of Family Servs., 41 A.3d 367, 370 (Del. 2012).
6
  In re Heller, 669 A.2d 25, 29 (Del. 1995).
7
  Id.
8
  CASA v. Dep’t of Servs. for Children, Youth and Their Families, 834 A.2d 63, 66 (Del.
2003).
9
  Dawson v. Dawson, 2020 WL 236636, at *2 (Del. Jan. 14, 2020).
10
   Opening Brief at 15.
                                           6
Family Court’s findings and the applicable legal standard. As the Family Court

correctly stated, the Guardian was required to establish, by a preponderance of the

evidence, that the Child would be dependent, neglected, or abused in the Mother’s

care. Similarly, the Guardian argues that the Family Court erred by “improperly

shifting the burden of proof and persuasion to [the Guardian].”11 But the Family

Court correctly determined that, after the Mother made a preliminary showing that

the guardianship was no longer necessary for the reason it was established—namely,

by showing that she had established suitable, stable housing, had successfully had

the Child in her care during overnight visits, and could assume full-time care of the

Child—it was the Guardian’s burden to establish either dependency, neglect, or

abuse or that the Child would suffer physical or emotional harm.

      (11) The Guardian presented evidence that he provided high-quality care for

the Child and that the Mother had less involvement than he did during some periods.

If the best-interests standard applied in this case, the Guardian’s comparison of his

involvement with that of another potential caregiver might yield a different result.12

In this case, however, the Guardian was required to prove either dependency or

neglect or that the Child would suffer physical or emotional harm in the Mother’s



11
  Id. at 5.
12
  See generally Dawson, 2020 WL 236636, at *2 (“The Family Court . . . appropriately
applied the best-interests standard when deciding between competing petitions for
guardianship.”).
                                          7
care. We conclude that the Family Court’s determination that the evidence did not

rise to that level was sufficiently supported by the evidence in the record.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                              BY THE COURT:


                                              /s/ Tamika R. Montgomery-Reeves
                                                          Justice




                                          8